Citation Nr: 0519940	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  97-26 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for left eye 
conjunctivitis.

3.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The veteran had active service from February 1988 to June 
1995 in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 RO rating decision.  In October 
1998 the Board remanded the appeal to the RO for additional 
evidentiary development.  In November 2002 the Board issued a 
development memorandum and undertook further development in 
this matter, pursuant to regulations then in effect.  After 
these regulations were invalidated by a decision of the U.S. 
Court of Appeals for Veterans Claims (Court), in August 2003 
the Board again remanded this matter for further evidentiary 
development.

Unfortunately, neither the Board's remand in 1998 nor the 
Board's remand in 2003 addressed the issue of entitlement to 
service connection for prostatitis.  The RO denied service 
connection for prostatitis - on the basis that the claim was 
not well grounded - in the October 1995 rating decision that 
is the subject of this appeal.  The veteran included this 
issue in his notice of disagreement (NOD) in January 1996 and 
in his substantive appeal in August 1997, and the RO included 
it in the June 1997 statement of the case (SOC).  
Unfortunately, no action has been taken concerning this issue 
since before the Board's October 1998 remand.  Consequently, 
the issue of entitlement to service connection for 
prostatitis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  The veteran has excessive somnolence, which is a symptom 
rather than a disability.  There is no competent medical 
evidence showing that the veteran has a current sleep 
disability.

2.  There is no competent medical evidence showing that the 
veteran currently has left eye conjunctivitis.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Left eye conjunctivitis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Disorder

The veteran contends that he has a current sleep disorder 
that is related to service.  

Service medical records show that he was seen in service, 
starting in April 1994, for complaints of sleep problems.  He 
reported he had no problems until one year prior when he had 
problems waking up in the morning for 7:00 a.m. shifts.  He 
had overslept on several occasions, leading to disciplinary 
action.  He described himself as a night person.  In June 
1994 a neurologist opined that the veteran did not have a 
sleep disorder per se, but indicated that the veteran was a 
night person normally and would have problems adjusting to 
early morning shiftwork if the changes in his shifts were 
frequent.  Historically the veteran had not had problems with 
early morning shifts if he was on them consistently and had 
no awakening difficulties since being taken off rotating 
shifts.  He was found to have no neurological disease.  On a 
follow-up appointment it was noted that the veteran reported 
no further problems with getting to work on time.  The 
assessment was sleep-wake schedule disorder, frequently 
changing type.  He was advised to further decrease caffeine 
consumption.  

On a VA general medical examination in July 1995 the veteran 
reported he had a sleep disorder with increased daytime 
somnolence.  He claimed he was seen by a psychiatrist for 
this but was told he had a messed up sleep wake pattern.  
There was a notation of "see psychiatric evaluation".  The 
diagnoses included history of sleep disorder, nature unknown.

On a VA neurological examination in June 1999 it was noted 
that the veteran worked as a truck driver.  He reported 
difficulty with arousing from sleep.  He had slept through a 
trucker alarm that will usually wake up sleepers over a three 
truck diameter.  It was noted that he did not seem to have an 
obstructive sleep apnea syndrome or pathologic snoring.  He 
had no underlying heart disease, memory difficulties, or 
other markers of a sleep disorder.  The impression was that 
the veteran had "a disorder of excessive somnolence", but 
the examiner indicated that this did not appear to be 
particularly remarkable and did not appear to be related to 
situational psychiatric disease, drugs, alcohol, sleep apnea 
syndrome, narcolepsy, or related to medical or toxic 
conditions.  The examiner indicated that it seemed to be 
rather difficult to specify and that the veteran may be a 
longer sleeper than ordinary, but he may not have any 
objective findings to go along with this condition.  It was 
noted that the veteran seemed to be a particularly deep 
sleeper and this might be contributed to by insufficient 
sleep or some change in sleep-wake cycles or delayed sleep 
because of altered sleep-wake schedule and working and 
sleeping the shifts that he does.  He seemed to have somewhat 
of an irregular sleep-wake pattern in the work he does, and 
the examiner noted that referral to a sleep laboratory might 
help in this regard, but otherwise, the veteran seemed normal 
neurologically.

Service connection is granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval or air service.  38 U.S.C.A. §§ 1110, 1131.  Thus, the 
threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disability.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent 
medical evidence of record shows no current sleep disability, 
thus, there may be no service connection for the claimed 
condition.  Although on VA examination in 1999, the 
neurologist indicated that the veteran had excessive 
somnolence, this is essentially a symptom and not a disease 
or injury.  Moreover, the veteran was found to be 
neurologically normal.  These findings were somewhat similar 
to those made in service, including the fact that no current 
sleep disability was found.  And although the veteran has 
asserted that he has a sleep disability that is related to 
service, he is a layperson and is therefore not competent to 
provide an opinion regarding medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
service connection for a sleep disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Left Eye Conjunctivitis

The veteran contends that he has left eye conjunctivitis that 
is related to service.  Although service medical records do 
show that the veteran was treated for mild conjunctivitis of 
both eyes in April 1990 and left eye conjunctivitis in 
September 1994, there is no indication that he currently has 
any such eye disability.  

As indicated above, the threshold requirement for service 
connection is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich, supra; 
Brammer, supra.  The medical evidence of record shows no 
current left eye conjunctivitis, thus, there may be no 
service connection for the claimed condition.  Although the 
veteran has asserted that he has left eye conjunctivitis, he 
is a layperson and is therefore not competent to provide an 
opinion regarding medical diagnosis or etiology.  See 
Espiritu, supra.  As the preponderance of the evidence is 
against the claim for service connection for left eye 
conjunctivitis the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  

In this case, the initial RO rating decision was made in 
October 1995, before the VCAA was enacted, and the VCAA 
notice was given to the veteran in April 2001 and April 2004.  
Fortunately, the Court acknowledged in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) that some claims were pending at the 
time the VCAA was enacted and that proper notice prior to the 
initial AOJ decision was impossible.  The Court specifically 
stated that it was not requiring the voiding or nullification 
of any AOJ decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  VA has a duty under 
the VCAA to notify an appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim as well as to inform the appellant as to whose 
responsibility it is to obtain the needed information.  The 
appellant was informed of the requirements of the VCAA 
specifically in letters dated in April 2001 and April 2004.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  Thus, the notification 
requirement of the VCAA has been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that in July 1995 the 
veteran underwent a VA general medical examination at the 
Pensacola VA Outpatient Treatment Center (VAOPC).  Although 
there is a notation of Biloxi VA Medical Center (VAMC), it is 
apparent that he underwent this exam at the Pensacola VAOPC.  
On this examination report there was a notation of history of 
conjunctivitis of the left eye followed by "see optometry 
evaluation" and a notation that the veteran claimed he had a 
sleep disorder followed by "see psychiatric evaluation".  A 
review of the claims file shows no reports of any such 
optometry examination or psychiatric examination.  In 
November 2004 the AME (Appeals Management Center) requested 
that the Pensacola VAOPC provide copies of the veteran's July 
1995 psychiatric and optometry examinations.  In response to 
the AMC's request, in November 2004 the Chief of the Health 
Information Management Section at the Pensacola Community 
Based Outpatient Clinic (CBOC) provided copies of the July 
1995 general medical examination and x-ray reports, the June 
1999 VA neurological examination report, as well as what 
appears to be copies of the July 1995 VA physician's 
handwritten notes and initial transcriptions of the July 1995 
VA general medical examination.  No copies of either a 
psychiatric or optometry examination were provided.  
Additionally, a print-out of all the veteran's visits to the 
Pensacola VAOPC in July 1995 does not show that any such 
examinations were ever scheduled.  The Board is therefore 
reasonably certain that no such examination reports 
(psychiatric or optometry) for July 1995 exist, and that to 
continue the search for such reports would be futile.  The 
Board notes that the veteran was notified of these attempts 
to obtain such records in the April 2005 supplemental 
statement of the case.  

With regard to a VA examination, the Board finds that the 
veteran underwent a VA neurological examination regarding his 
claim for service connection for a sleep disorder.  The 
veteran was scheduled for an eye examination in 1999, but 
failed to report for the examination.  Consequently, another 
examination is not required.  See 38 C.F.R. § 3.655.  The 
Board also notes that in May 1999 the RO sent a letter to the 
veteran notifying him that he was going to be scheduled for a 
VA examination and that it was his responsibility to appear 
for the examination.  He was also notified that failure to 
report for his examination may cause VA to deny his claim.  
Records from the RO show that the veteran was scheduled for 
several different types of VA examinations, including an eye 
examination and a neurological examination.  The record 
reflects that the veteran did appear for the June 1999 VA 
neurological examination, but he failed to report for the VA 
eye examination.  There is no basis for this examination to 
be rescheduled.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.


ORDER

Service connection for a sleep disorder is denied.

Service connection for left eye conjunctivitis is denied.


REMAND

As noted above, no action has been taken on the claim for 
service connection for prostatitis since before the Board's 
1998 remand.  The subsequent enactment of the VCAA and 
promulgation of implementing regulations require additional 
actions that have not yet been taken, including scheduling 
the veteran for an examination.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this issue is REMANDED for the following action:


1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).

2.  Schedule the veteran for an 
examination to determine if he has any 
current disability resulting from 
prostatitis during his active military 
service.  The claims folder should be 
available to the examiner.  The examiner 
should indicate, for each diagnosis 
related to the prostate gland, whether it 
is it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability began during 
the veteran's active military service.  A 
discussion of the underlying rationale for 
the stated opinion should be included in 
the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


